DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Liyan Zhu on 05/10/2022.

Listing of Amended Claims:
17. 	(Currently Amended) A computing system implemented using a server system implemented in an on-demand computing services environment, the computer system comprising:
	a processor; and
	a non-transitory memory comprising instructions stored thereon 
constructing, a plurality of application programming interface (API) cost models, each of the API cost models configured to utilize keywords as match rate inputs and weight the keywords to determine a match rate and configured to utilize request inputs to determine a usage cost;
receiving, at a server, a first message from a client machine via a communication interface, the first message including an API request associated with a computing service provided via the on-demand computing services environment, wherein the API request comprises first request inputs that includes one or more keywords;
parsing the API request to determine the first request inputs including the one or more keywords of the API request;
determining the match rates between the API request and each of the plurality of API cost models, the match rates determined based at least on the weighting of the one or more parsed keywords of the API request by each of the API cost models; 
selecting one of the plurality of API cost models based on the match rate;
executing the API request with the selected API cost model;
determining a first usage cost for execution of the API request by the selected API cost model, the selected API cost model utilizing one or more of the request inputs to determine the first usage cost; and
transmitting to the client machine via the communication interface a second message including the first usage cost.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 - 20 are allowed.
The closest prior art of record, the combination of Suter et al. (U.S. Patent Publication No. 2019/0128773) and Nayak et al. (U.S. Patent Publication No. 2019/0349210), and none of the prior art of record discloses or suggests, alone or in combination, a computer-implemented method implemented in an on-demand computing services environment, the method comprising: constructing, a plurality of application programming interface (API) cost models, each of the API cost models configured to utilize keywords as match rate inputs and weight the keywords to determine a match rate and configured to utilize request inputs to determine a usage cost; receiving, at a server, a first message from a client machine via a communication interface, the first message including an API request associated with a computing service provided via the on-demand computing services environment, wherein the API request comprises first request inputs that includes one or more keywords; parsing the API request to determine the first request inputs including the one or more keywords of the API request; determining the match rates between the API request and each of the plurality of API cost models, the match rates determined based at least on the weighting of the one or more parsed keywords of the APE request by each of the API cost models; selecting one of the plurality of API cost models based on the match rate; executing the APE request with the selected API cost model; determining a first usage cost for execution of the API request by the selected API cost model, the selected API cost model value utilizing one or more of the request inputs to determine the first usage cost; and transmitting to the client machine via the communication interface a second message including the first usage cost. Therefore, the claimed subject matter disclosed in the independent claim as a whole is not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on (571) 272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451